DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The following claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder that is coupled with functional language without reciting sufficient structure to achieve the function:
“packet reception unit”, “first distribution unit”, and “second distribution unit” in claims 10 and 48
“first distribution unit” in claim 11
“second distribution unit” in claims 12 and 48
“second distribution unit” in claim 13
“setting reception unit” in claims 14 and 49-51
	Claims 10-14 and 48-51 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
	Paragraph [0110] of applicant’s specification discloses a hardware configuration that includes devices and interfaces which correspond to the recited units.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 43-47 recite a computer readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 211.01. When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. As a result, claims 43-47 are rejected under 35 U.S.C. 101 for covering non-statutory subject matter. 
	The rejected claims may be amended to narrow the claim to cover only the statutory embodiment to avoid the rejection under 35 USC 101 by adding the limitation “non-transitory” before “computer readable medium.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14, 28-32, and 43-51 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al. (US 2014/0198656 A1), hereinafter referred to as Venkatesh, in view of Li (US 2014/0016470 A1) cited by the applicant, and Suetsugu et al. (US 2005/0276263 A1) cited by the applicant, hereinafter referred to as Suetsugu.

	Regarding claim 10, Venkatesh teaches a transmission device (Venkatesh - Fig. 3A switch 102; Paragraph [0084], note switches 102 and 104 in network 100) comprising:
	a packet reception unit receiving a packet (Venkatesh - Fig. 5 packet processor 510; Paragraph [0110], note packet processor 510 processes header information from received frames (packets of different traffic flows, see Paragraph [0090]));
	a first distribution unit (Venkatesh - Fig. 5; Paragraph [0112], note link adaptation module 530), when there is an imbalance in a band usage rate of a physical link constituting a link aggregation group, distributing the received packet to a physical link being a distribution destination of the packet (Venkatesh - Fig. 3A; Paragraph [0090], note the path selection policy allows a switch in network 100 to select a path among multiple paths to forward packets to a different switch based on one or more switch imbalance criteria; Paragraph [0091], note if switch 102 has a higher utilization (traffic utilization with respect to bandwidth, see Paragraph [0078]) than the high threshold and switch 104 has a lower utilization than the low threshold, switches 102 and 104 detect an imbalance and apply corrective actions to the path selection policy; Paragraph [0112], note link adaptation module 530 detects any imbalance of the respective link utilizations among the links of the link aggregation); and
	a second distribution unit (Venkatesh - Fig. 5; Paragraph [0112], note forwarding module 520), when the received packet is not a factor packet, distributing the received packet in accordance with a distribution rule based on a remaining band (Venkatesh - Paragraph [0066], note corrective actions are stopped when traffic distribution is acceptably balanced; Paragraph [0112], note forwarding module 520 determines an egress port for a packet among the ports participating in the link aggregation based on a distribution policy for the link aggregation), the distribution rule indicating a correspondence between identification information of the packet and the physical link being the distribution destination of the packet (Venkatesh - Paragraph [0038], note a traffic flow is often identified based on a source address, a destination address, and/or corresponding ports, a switch typically distributes packets of different traffic flows across links of a link aggregation based on the nature of the traffic flows and a distribution policy).
	Venkatesh does not teach the received packet is a factor packet serving as a factor of imbalance in a band usage rate of the physical link constituting the link aggregation group; and the remaining band is acquired by subtracting, from a maximum available band of the physical link, a usage band of the factor packet in which the physical link is the distribution destination for each of the physical links constituting a link aggregation group.
	In an analogous art, Li teaches the received packet is a factor packet serving as a factor of imbalance in a band usage rate of the physical link constituting the link aggregation group (Li - Fig. 6; Paragraph [0067], note a stacking device in the distribution layer will monitor traffic in the aggregation link between the stacking device and the core layer, when a traffic unbalance is monitored in the aggregation link, the stacking device finds a data flow (comprising packets) which causes said traffic unbalance, and determines an incoming interface corresponding to the found data flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into Venkatesh in order to improve traffic balancing by reducing forwarding delay (Li - Paragraph [0019]).
	In an analogous art, Suetsugu teaches the remaining band is acquired by subtracting, from a maximum available band of the physical link, a usage band of the factor packet in which the physical link is the distribution destination for each of the physical links constituting a link aggregation group (Suetsugu - Paragraph [0038], note bandwidth distribution for link aggregation exhibits imbalance, a ratio of bandwidths used by a plurality of physical ports is fed back to improve a bandwidth distribution ratio, the total sum of the bandwidths of the plurality of physical ports can be provided).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suetsugu into the combination of Venkatesh and Li in order to improve the efficiency of carrier network bandwidth resources (Suetsugu - Paragraph [0038]).

	Regarding claim 11, Venkatesh does not teach wherein the first distribution unit determines the distribution destination of the factor packet.
	In an analogous art, Li teaches wherein the first distribution unit determines the distribution destination of the factor packet (Li - Fig. 6; Paragraph [0067], note when a traffic unbalance is monitored in the aggregation link, the stacking device finds a data flow (comprising packets) which causes said traffic unbalance, determines an incoming interface corresponding to the found data flow, and reallocates a new MAC address (i.e., destination) to the incoming interface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into Venkatesh for the same reason as claim 10 above.

	Regarding claim 12, the combination of Venkatesh, Li, and Suetsugu, specifically Venkatesh teaches wherein the second distribution unit determines the distribution rule (Venkatesh - Paragraph [0112], note forwarding module 520 determines an egress port for a packet among the ports participating in the link aggregation based on a distribution policy for the link aggregation).

	Regarding claim 13, the combination of Venkatesh and Li does not teach wherein the second distribution unit determines the distribution rule in such a way that a ratio of the remaining band of the physical link, and a ratio of a number of pieces of the identification information in which the physical link is the distribution destination are equal to each other.
	In an analogous art, Suetsugu teaches wherein the second distribution unit determines the distribution rule in such a way that a ratio of the remaining band of the physical link, and a ratio of a number of pieces of the identification information in which the physical link is the distribution destination are equal to each other (Suetsugu - Paragraph [0038], note bandwidth distribution for link aggregation exhibits imbalance, a ratio of bandwidths used by a plurality of physical ports is fed back to improve a bandwidth distribution ratio, the total sum of the bandwidths of the plurality of physical ports can be provided).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suetsugu into the combination of Venkatesh and Li for the same reason as claim 10.

	Regarding claim 14, Venkatesh teaches the transmission device further comprising a setting reception unit receiving setting information (Venkatesh - Paragraph [0108], note the switch generates and sends a message to a respective switch to apply the corrective settings to the virtual link aggregation). 
	Venkatesh does not teach the setting information including the identification information and the usage band of the factor packet.
	In an analogous art, Li teaches the setting information including the identification information and the usage band of the factor packet (Li - Paragraph [0067], note the stacking device sends the new MAC address allocated to the incoming interface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into Venkatesh for the same reason as claim 10.
	The combination of Venkatesh and Li still does not teach the setting information including the usage band of the factor packet.
	In an analogous art, Suetsugu teaches the setting information including the usage band of the factor packet (Suetsugu - Paragraph [0038], note bandwidth distribution for link aggregation exhibits imbalance, a ratio of bandwidths used by a plurality of physical ports (requested information, see Paragraph [0104]) is fed back to improve a bandwidth distribution ratio, the total sum of the bandwidths of the plurality of physical ports can be provided).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suetsugu into the combination of Venkatesh and Li for the same reason as claim 10.

	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 10, except the claim is written in a method claim format.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 11.
	Regarding claim 30, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 31, the claim is interpreted and rejected for the same reason as claim 13.
	Regarding claim 32, the claim is interpreted and rejected for the same reason as claim 14.

	Regarding claim 43, the claim is interpreted and rejected for the same reason as claim 10, except the claim is written in a computer-readable medium (CRM) claim format.

	Regarding claim 44, the claim is interpreted and rejected for the same reason as claim 11.
	Regarding claim 45, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 46, the claim is interpreted and rejected for the same reason as claim 13.
	Regarding claim 47, the claim is interpreted and rejected for the same reason as claim 14.

	Regarding claim 48, the combination of Venkatesh, Li, and Suetsugu, specifically Venkatesh teaches wherein the second distribution unit determines the distribution rule (Venkatesh - Paragraph [0112], note forwarding module 520 determines an egress port for a packet among the ports participating in the link aggregation based on a distribution policy for the link aggregation).

	Regarding claim 49, Venkatesh teaches the transmission device further comprising a setting reception unit receiving setting information (Venkatesh - Paragraph [0108], note the switch generates and sends a message to a respective switch to apply the corrective settings to the virtual link aggregation). 
	Venkatesh does not teach the setting information including the identification information and the usage band of the factor packet.
	In an analogous art, Li teaches the setting information including the identification information and the usage band of the factor packet (Li - Paragraph [0067], note the stacking device sends the new MAC address allocated to the incoming interface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into Venkatesh for the same reason as claim 10.
	The combination of Venkatesh and Li still does not teach the setting information including the usage band of the factor packet.
	In an analogous art, Suetsugu teaches the setting information including the usage band of the factor packet (Suetsugu - Paragraph [0038], note bandwidth distribution for link aggregation exhibits imbalance, a ratio of bandwidths used by a plurality of physical ports (requested information, see Paragraph [0104]) is fed back to improve a bandwidth distribution ratio, the total sum of the bandwidths of the plurality of physical ports can be provided).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suetsugu into the combination of Venkatesh and Li for the same reason as claim 10.

	Regarding claim 50, Venkatesh teaches the transmission device further comprising a setting reception unit receiving setting information (Venkatesh - Paragraph [0108], note the switch generates and sends a message to a respective switch to apply the corrective settings to the virtual link aggregation). 
	Venkatesh does not teach the setting information including the identification information and the usage band of the factor packet.
	In an analogous art, Li teaches the setting information including the identification information and the usage band of the factor packet (Li - Paragraph [0067], note the stacking device sends the new MAC address allocated to the incoming interface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into Venkatesh for the same reason as claim 10.
	The combination of Venkatesh and Li still does not teach the setting information including the usage band of the factor packet.
	In an analogous art, Suetsugu teaches the setting information including the usage band of the factor packet (Suetsugu - Paragraph [0038], note bandwidth distribution for link aggregation exhibits imbalance, a ratio of bandwidths used by a plurality of physical ports (requested information, see Paragraph [0104]) is fed back to improve a bandwidth distribution ratio, the total sum of the bandwidths of the plurality of physical ports can be provided).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suetsugu into the combination of Venkatesh and Li for the same reason as claim 10.

	Regarding claim 51, Venkatesh teaches the transmission device further comprising a setting reception unit receiving setting information (Venkatesh - Paragraph [0108], note the switch generates and sends a message to a respective switch to apply the corrective settings to the virtual link aggregation). 
	Venkatesh does not teach the setting information including the identification information and the usage band of the factor packet.
	In an analogous art, Li teaches the setting information including the identification information and the usage band of the factor packet (Li - Paragraph [0067], note the stacking device sends the new MAC address allocated to the incoming interface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into Venkatesh for the same reason as claim 10.
	The combination of Venkatesh and Li still does not teach the setting information including the usage band of the factor packet.
	In an analogous art, Suetsugu teaches the setting information including the usage band of the factor packet (Suetsugu - Paragraph [0038], note bandwidth distribution for link aggregation exhibits imbalance, a ratio of bandwidths used by a plurality of physical ports (requested information, see Paragraph [0104]) is fed back to improve a bandwidth distribution ratio, the total sum of the bandwidths of the plurality of physical ports can be provided).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suetsugu into the combination of Venkatesh and Li for the same reason as claim 10.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh, Li, and Suetsugu as applied to claim 28 above, and further in view of Kumar et al. (US 8,937,865 B1), hereinafter referred to as Kumar.

	Regarding claim 33, the combination of Venkatesh, Li, and Suetsugu, specifically Suetsugu teaches the transmission method further comprising:
	receiving first information relating to the band usage rate of each of the physical links constituting the link aggregation group (Suetsugu - Paragraph [0038], note bandwidth distribution for link aggregation exhibits imbalance, a ratio of bandwidths used by a plurality of physical ports (requested information, see Paragraph [0104]), the total sum of the bandwidths of the plurality of physical ports can be provided).
	The combination of Venkatesh, Li, and Suetsugu does not teach receiving second information relating to a data amount of each of pieces of the identification information of the packet passing through the physical link; and, outputting the identification information of the factor packet, which is estimated based on the distribution rule and the second information when there is imbalance in the band usage rate of the physical link constituting the link aggregation group.
	In an analogous art, Kumar teaches receiving second information relating to a data amount of each of pieces of the identification information of the packet passing through the physical link (Kumar - Col. 6 lines 32-54, note associate or distribute packet flows to different links and then monitor delivery of packets of the packet flows to determine an amount of data sent per link); and
	outputting the identification information of the factor packet, which is estimated based on the distribution rule and the second information when there is imbalance in the band usage rate of the physical link constituting the link aggregation group (Kumar - Col. 6 lines 43-67, note determine when bandwidth utilization of the links becomes unbalanced, re-assign or re-associate flows to underutilized links, utilize an algorithm (distribution rule) to derive link association to packet flows based on information in a packet header (five-tuple containing a source address, a source port, a destination address, a destination port, and a protocol)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kumar into the combination of Venkatesh, Li, and Suetsugu in order to provide a feedback monitoring loop to provide link balancing based on actual utilization of each link (Kumar - Col. 1 lines 38-59).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Anand et al. (US 2014/0119193 A1) discloses identifying congested egress ports in a link aggregation group and forwarding packets to a new egress port.
	Judge et al. (US 10,225,193 B2) discloses packet distribution and path-balancing policy for network congestion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461